Dear Mr. Shrum:
This letter is in response to your question asking:
         "May the Bollinger County Library Board of Trustees convey by lease the use of a room of the Bollinger County Library to the Bollinger County Historical Society?"
You also state:
         "The Bollinger County Historical Society is desirous of having a place to hold meetings and store their records. In order to provide such a place, the Bollinger County Historical Society has offered to build an additional room onto the Bollinger County Library's present building, with all expenses to be paid for by the Historical Society. This additional room is to have title vested in the Bollinger County Library. In return, the Bollinger County Library is to lease the use of this room constructed back to the Bollinger County Historical Society for so long as the Bollinger County Historical Society exists and has need for this room. Should the Bollinger County Historical Society ever cease existence, the lease would revert back to the Bollinger County Library, with absolutely no restrictions or reservations."
Essentially, under the facts you state, the Bollinger County Historical Society would build such a room for its own use and use such space without paying any rent for so long as the society wished to use the room.
The Bollinger County Library District is a library district organized under the provisions of Sections 182.010, et seq., RSMo, as amended. We know of no express authority given such a district to make such a lease, and, even if such express authority did exist, its constitutionality would be doubtful.
In this respect we enclose our Opinion No. 288-1969, to Seier, which is self-explanatory.
The Bollinger County Historical Society is, we understand, a not-for-profit organization. It is our view, however, that the views we expressed in Opinion No. 288-1969 apply to not-for-profit as well as for profit corporations and accordingly, we know of no authority, express or implied, for the Bollinger County Board of Trustees to lease such a room to the Bollinger County Historical Society.
Very truly yours,
                                  JOHN ASHCROFT Attorney General
Enclosure Op. No. 288-1969, Seier